16‐1326 
Diaz, et al. v. Amedeo Hotels Ltd. P’ship 
 
                       UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                              

                                SUMMARY ORDER 
                                              
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 9th day of May, two thousand eighteen. 
 
PRESENT:  JOHN M. WALKER, JR., 
                   DENNIS JACOBS, 
                            Circuit Judges, 
                   KATHERINE B. FORREST,1 
                            District Judge. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
RUBEN DIAZ, RENE FERNANDEZ, MOHAMMED 
ISMAT, PRADIP SAHA, RAMANDRA SAHA, MAXINE 
SMITH, ABDUR RAQUIB, JOHNNY RAMIREZ, 
MADGY SAAD, WALTER FREIRE, MOZIBUR 
RAHMAN, CHRISTOPHER STAVROPOULOS, ABDUR 
RAHMAN, SYED AHMED, WALTER GARCIA, ASHIF 
MIRU, BISWA SAHA, SAYOT ALPHONSE, ALBERTO 
PRADO, MAURICE SCHWARTE, ABELLA BOUALE, 

 Judge Katherine B. Forrest, of the United States District Court for the Southern 
1

District of New York, sitting by designation. 

                                             1 
DENZIL HANNAH, MILAD BARSOUM, MOAZZEMUL 
HAQUE, ARUN SAHA, 
                   Plaintiffs‐Appellees, 
 
                   ‐v.‐                                                 16‐1326 
 
AMEDEO HOTELS LIMITED PARTNERSHIP, 
                   Defendant‐Appellant, 
                    
                   and 
                    
NWPH, LLC, N.W. HOSPITAL, 
                   Defendants. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                                    JOHN R. HUNT (Paul E. Wagner, on 
                                                  the brief), Stokes Wagner, ALC; 
                                                  Ithaca, NY. 
 
FOR APPELLEE:                                     DAVID C. WIMS, Law Office of 
                                                  David Wims; Brooklyn, NY. 
 
         Appeal from a judgment of the United States District Court for the Eastern 
District of New York (Azrack, J.). 
          
         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that this appeal is DISMISSED. 
          
         Plaintiffs in this case are hotel room service waiters who brought claims 
under the Fair Labor Standards Act (FLSA) and the New York Labor Law 
(NYLL) against the operator of their hotel, Amedeo, alleging that they were 
illegally underpaid.  Amedeo appeals the district court’s ruling, on summary 
judgment, that Plaintiffs’ NYLL claims are not preempted by the Labor 
Management Relations Act (“LMRA”).  We assume the parties’ familiarity with 
the underlying facts, the procedural history, and the issues presented for review. 
          



                                         2 
       The district court granted summary judgment to Amedeo dismissing 
Plaintiffs’ FLSA claims, but declined to retain supplemental jurisdiction under 28 
U.S.C. § 1367 over Plaintiffs’ state claims, which it remanded to state court.  Prior 
to analyzing the supplemental jurisdiction discretionary factors, however, the 
district court reached the merits of Amedeo’s preemption argument, concluding 
that Plaintiffs’ state claims are not preempted by the LMRA because those claims 
would not require much, if any, reference to the parties’ collective bargaining 
agreement.  The district court only then addressed supplemental jurisdiction, 
ultimately declining in its discretion to retain jurisdiction because the remaining 
claims would involve novel questions of New York law. 
        
       To have standing on appeal, “a party must be aggrieved by the judicial 
action from which it appeals.”  Kass v. City of New York, 864 F.3d 200, 205 (2d 
Cir. 2017) (internal quotation marks omitted).  “A party that is not bound by a 
district court order will, in the usual case, have difficulty showing that it meets 
the Article III standing requirement that it has suffered such an injury.”  Id. 
(internal quotation marks and alteration omitted).  “Because the decision to 
retain jurisdiction is discretionary and not a litigant’s right, a court is not 
required either to accept or decline supplemental jurisdiction when a state law 
claim raises federal preemption issues.”  Klein & Co. Futures, Inc. v. Bd. of Trade 
of City of New York, 464 F.3d 255, 263 (2d Cir. 2006). 
        
       Because the district court exercised its broad discretion not to retain 
supplemental jurisdiction over the state claims, the district court’s preemption 
ruling was dicta, unnecessary to the ultimate resolution of Amedeo’s summary 
judgment motion.  Accordingly, Amedeo was not sufficiently aggrieved by the 
district court’s preemption conclusion to have standing to challenge it on appeal.  
        
       The appeal is DISMISSED for lack of jurisdiction. 
        
                                         FOR THE COURT: 
                                         CATHERINE O’HAGAN WOLFE, CLERK 




                                          3